
	

115 S3035 IS: B–47 Ridge Designation Act
U.S. Senate
2018-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3035
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2018
			Mr. Daines (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To designate a mountain ridge in the State of Montana as B–47 Ridge.
	
	
		1.Short title
 This Act may be cited as the B–47 Ridge Designation Act.
		2.Designation of B–47 Ridge, Montana
			(a)Designation
 (1)In generalThe unnamed mountain ridge located at 45°14′40.89″N, 110°43′38.75″W that runs south and west of Emigrant Peak in the Absaroka Range in the State of Montana, which is the approximate site of a crash of a B–47, shall be known and designated as B–47 Ridge.
 (2)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the ridge described in paragraph (1) shall be deemed to be a reference to B–47 Ridge.
				(b)Authorization for plaque
 (1)In generalA plaque that memorializes the crash of the B–47 (including denoting the names of the victims of the crash) may be installed on B–47 Ridge.
 (2)FundingNo Federal funds may be used to design, procure, install, or maintain the plaque authorized under paragraph (1).
				
